Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2003

Carroll v. Rochford
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3771




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Carroll v. Rochford" (2003). 2003 Decisions. Paper 333.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/333


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 02-3771


                     WILLIAM AND ANNE MARIE CARROLL

                                           v.

   EDWARD ROCHFORD, individually and in his official capacity as Morris County
       Sheriff; JACK DEMPSEY, individually and in his capacity as Morris County
 Undersheriff; MORRIS COUNTY SHERIFF’S DEPARTMENT; JOHN B. DANGLER,
in his official capacity as Morris County Prosecutor; MICHAEL LOWE, individually and
    in his capacity as Internal Affairs Officer with the Morris County Sheriff’s Office;
  RICHARD ROSE, individually and in his capacity as Detective of the Morris County
    Prosecutor’s Office; ANTHONY CALAMITO, individually and in his capacity as
         Detective of the Morris County Prosecutor’s Office; MORRIS COUNTY
PROSECUTOR’S OFFICE; COUNTY OF M ORRIS; JOHN DOES 1-6; fictitious names
                               for individuals as yet unknown,

                        Edward V. Rochford and Jack Dempsey,
                                     Appellants


          ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF NEW JERSEY

                            (Dist. Court No. 99-CV-05669)
                        District Court Judge: William H. Walls


                               Argued on June 16, 2003

                    Before: ALITO, ROTH, HALL,* Circuit Judges


      *
       The Honorable Cynthia Holcomb Hall, Circuit Judge for the Ninth Circuit, sitting
by designation.
                         Opinion Filed: July 30, 2003

                                          Dennis A. Durkin, Esquire
                                          John A. Testa, Esquire
                                          Durkin & Durkin
                                          1120 Bloomfield Avenue
                                          Suite 204
                                          West Caldwell, NJ 07007

                                          Counsel for Appellees

                                          Frederic M. Knapp
                                          Stephen E. Trimboli
                                          Courter, Kobert, Laufer & Cohen
                                          23 Cattano Avenue
                                          Morristown, NJ 07960

                                          Counsel for Appellants


                               OPINION OF THE COURT




PER CURIAM:

       Edward V. Rochford, the Sheriff of Morris County, and Undersheriff Jack

Dempsey contend that the District Court erred in denying their qualified-immunity

summary judgment motion as to William Carroll’s 42 U.S.C. §1983 claim alleging a

violation of his constitutional right to freedom of association. As a pure question of law

is at issue, we exercise plenary review over a District Court’s decision. McLaughlin v.

Watson, 271 F.3d 566, 570 (3d Cir. 2001), cert. den., 535 U.S. 989 (2002).

       Government officials performing discretionary functions are afforded qualified


                                            -2-
immunity from civil damages in suits brought pursuant to Section 1983. Harlow v.

Fitzgerald, 457 U.S. 800, 819 (1982). A two-part standard is used to determine whether

public officials are entitled to qualified immunity. Saucier v. Katz, 533 U.S.194, 200-02

(2001). First, a court must determine (based on the view of the facts that is pertinent to

the procedural stage at which the motion is made) whether the official’s conduct violated

a constitutional right. Id. at 201. Second, if the facts show that a right has indeed been

violated, a court must determine, as a matter of law, whether the constitutional right was

“clearly established” at the time of the official’s action. Id.1 This second step of the

analysis requires a court to both define the right at issue with a sufficient degree of

specificity, Anderson v. Creighton, 483 U.S. 635, 640 (1987), and to analyze the facts of

the case in light of relevant case law extant at the time of the alleged conduct.

McLaughlin v. Watson, 271 F.3d 566, 572 (2001). If a motion for summary judgment

based on qualified immunity is denied, the defendant may under some circumstances take

an immediate appeal under the collateral order doctrine. See Johnson v. Jones, 515 U.S.

304, 312 (1995).


       1
         A government official may be held personally liable for an official action only
where the contours of the particular right allegedly violated are “sufficiently clear that a
reasonable official would understand that what he is doing violates that right.” Anderson
v. Creighton, 483 U.S. 635, 640 (1982). The clarity of the right at issue is evaluated at the
time the official’s allegedly unlawful action was taken, Harlow, 457 U.S. at 818, and an
official may be entitled to immunity if “based on the information available to them they
could have believed that their conduct would be consistent with” contemporaneous
governing legal principles. Good v. Dauphin County Social Services for Children and
Youth, 891 F.2d 1087, 1092 (3d Cir. 1989).


                                             -3-
       In Forbes v. Township of Lower Merion, 313 F.3d 144, 146 (3d Cir. 2002), we

announced a supervisory rule that applies when a District Court denies a qualified

immunity summary judgment motion. This rule requires District Courts to “specify those

material facts that are and are not subject to genuine dispute and explain their

materiality.” Id. As we discussed in Forbes, this rule is designed to assist us in

determining whether we have jurisdiction to entertain the appeal. Under Jones, “a

defendant, entitled to invoke a qualified immunity defense, may not appeal a district

court’s summary judgment order insofar as that order determines whether or not the

pretrial record sets forth a ‘genuine’ issue of fact for trial.” Id. at 319-20. Rather, a

defendant may appeal the District Court’s collateral order only as to the purely legal

question of whether the Court made an error of law, in which case “the court of appeals

can simply take, as given, the facts that the district court assumed when it denied

summary judgment for that (purely legal) reason.” Id. at 319.

       The rule announced in Forbes is applicable in the matter now before us as the

District Court rejected the defendant’s summary judgment motion, which was based on

qualified immunity, upon a determination that “there was a genuine issue of material fact

regarding the issue of political retaliation by Defendants.” App. at 9 (Dist. Ct. Letter

Order, September 25, 2002, at 3). Our review of the record reveals that the District Court

did not identify the particular facts that are in dispute or explain the materiality of those




                                               -4-
facts in relation to the qualified immunity issue.2

       The District Court’s order was entered prior to our opinion in Forbes, and we do

not fault the District Court for failing to comply with a rule that had not yet been

announced, but in order to ensure that we do not exceed our jurisdiction, we vacate the

order of the District Court and remand for compliance with the Forbes rule. Upon

complying with that rule, the District Court should enter a new order granting or denying

the motion. If aggrieved, the current appellants can take a new appeal at that time and

raise any issues that are properly within our jurisdiction.




       2
        In denying the appellant’s motion, the District Court simply stated that “[t]aken in
the light most favorable to Plaintiff, Rochford and Dempsey’s conduct could show that
they violated Carroll’s First Amendment Right to not be harassed for his political
beliefs.” App. at 10 (Dist. Ct. Letter Order, September 25, 2002, at 4). The court went on
to note that

       [b]oth Rochford and Dempsey were direct superiors to Carroll and were
       allegedly the political rivals of John Fox. According to Plaintiff, they
       caused him to be demoted, harassed at work, wrongfully charged and
       terminated. It is reasonable to conclude that a reasonable officer would
       comprehend the unlawfulness of basing any hiring decision of a public
       employee on party affiliation and support when party affiliation is not a
       requirement for the position.

Id.